Citation Nr: 1737636	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of service connected left trapezius muscle strain and bilateral upper extremity radiculopathy prior to March 5, 2014. 

2.  Entitlement to special monthly compensation (SMC) at the levels set forth at 38 U.S.C.A. §§ 1114(k) or (m) for the period prior to March 5, 2014, and at the level set forth at 38 U.S.C.A. § 1114(n) for the entire period on appeal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1980 to July 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  The Veteran also testified at an RO hearing held in July 2014.  Transcripts of both hearings are of record.

In a decision dated in September 2016, the Board, in part, granted entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of the Veteran's left trapezius muscle strain and bilateral upper extremity radiculopathy, effective March 5, 2014; granted entitlement to SMC at the level set forth at 38 U.S.C.A. §§ 1114(m) for the period since March 5, 2014; and denied entitlement to SMC at the levels set forth in 38 U.S.C.A. §§ 1114(k) and (m), prior to March 5, 2014, and at the level set forth at 38 U.S.C.A. § 1114(n) for the entire appeal period.  

The Veteran appealed the Board's September 2016 denial of entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of the left trapezius muscle strain and bilateral upper extremity radiculopathy prior to March 5, 2014, and denial of entitlement to SMC at the levels set forth at 38 U.S.C.A. §§ 1114(k) and (m) for the period prior to March 5, 2014, and at the level set forth at 38 U.S.C.A. § 1114(n) for the entire appeal period on appeal, to the U.S. Court of Appeals for Veterans Claims (Court).  By order dated April 2017, the Court granted a Joint Motion for Remand (JMR), vacating the September 2016 Board decision for those issues and remanding the case for compliance with the terms of the JMR.  From the Veteran's May 2017 statement, it appears he believes the JMR found error such that his claims will now be granted, but that is not the case.  Rather, the JMR found error in the Board's reasons and bases, and asked that the Board further address certain issues or evidence when reconsidering the case, but did not direct that the Board grant any claim.

The issue of entitlement to SMC based on being housebound or in need of aid and attendance was a matter included in a February 2014 statement of the case.  The Veteran did not include that issue on his February 2014 substantive appeal, but a decision review officer (DRO) of the RO identified and took testimony on the issue at a hearing in July of that year.  The JMR found the DRO hearing transcript raised the issue of whether the RO waived the substantive appeal requirement, thus placing the matter before the Board, and asked that the Board address this question.  

The Court has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance, by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Beyrle v. Brown, 9 Vet.App. 24, 28 (1996).  Although a decision review officer of the RO took testimony on the issue of SMC based on being housebound or in need of aid and attendance at a hearing in July 2014, the Board finds the evidence is against finding that the RO formally or informally waived the time requirements or the necessity of filing a substantive appeal.  [The transcript of the hearing testimony itself, although reduced to writing, also could not substitute for an appeal as it would not be timely filed, since the hearing occurred well outside the time period to file an appeal.]  Indeed, the following supplemental statements of the case in July and November 2015 did not include the issue, clearly informing the Veteran the issue was not on appeal from the RO's perspective.  When the RO certified the appeal to the Board in 2015, the issue of housebound/aid and attendance was not included.  Moreover, in March 2016 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, where the issues on appeal were identified and the issue of housebound/aid and attendance was not discussed.  This also clearly indicated to the Veteran that the Board did not believe the issue was on appeal.  Therefore, the issue of SMC based on being housebound or in need of aid and attendance is not currently before the Board.  The Veteran did not include this issue on his substantive appeal.  The RO did not take actions indicating the need to file an appeal had been waived - that is, the housebound/aid and attendance issue was neither addressed in a supplemental statement of the case following the DRO hearing nor certified to the Board.  The Board did not take actions indicating the housebound/aid and attendance issue was on appeal - that is, it was not identified as on issue on appeal nor discussed at the Board hearing.  This is not a case, then, where VA's actions somehow led the Veteran to believe the housebound/aid and attendance issue had been properly appealed, so the types of issues Percy and Beyrle were concerned with are not present in the facts of this case.

In June 2017, the Veteran submitted additional statements and private medical records in support of his appeals.  However, RO review of such evidence was waived in a June 2017 written statement.  Therefore, the Board can proceed.  


FINDINGS OF FACT

1.  Prior to March 5, 2014, the combined effect of the Veteran's bilateral upper extremity radiculopathy and left trapezius muscle strain did not result in functional loss of use of both of his hands.  

2.  The Veteran's service-connected conditions have not resulted in a loss of use of one or both hands prior to March 5, 2014.  

3.  The Veteran's service-connected conditions have not resulted in a loss of use of both arms at any time during the appeal period.



CONCLUSIONS OF LAW

1.  Prior to March 5, 2014, the criteria for a 100 percent schedular rating for the combined effects of bilateral upper extremity radiculopathy and left trapezius muscle strain were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5109 (2016).

2.  Prior to March 5, 2014, the criteria for entitlement to special monthly compensation were not met based on loss of use of one or both hands.  38 U.S.C.A. §§ 1114(k), (m) (West 2014); 38 C.F.R. § 3.350 (2016).

3.  The criteria for entitlement to special monthly compensation based on loss of use of both arms were not met during any time period on appeal.  38 U.S.C.A. §§ 1114(n) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.
The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran is assigned three separate ratings effective January 12, 2012, including: (1) a 40 percent rating under Diagnostic Code 8510 for radiculopathy of the left arm, (2) a 20 percent rating under Diagnostic Code 5399-5201 for left trapezius muscle strain, and (3) a 20 percent rating under Diagnostic Code 8510 for radiculopathy of the right arm.  Effective March 5, 2014, the three separate ratings for the trapezius muscle strain and bilateral arm conditions were combined into a single 100 percent schedular rating under Diagnostic Code 5109 (loss of use of both hands).  The Veteran argues that the 100 percent schedular rating for the three conditions should apply to the period prior to March 5, 2014.  Moreover, he argues that, instead of loss of use of hands, the rating should be for loss of use of arms, including above the elbows, which would result in entitlement to additional special monthly compensation, as discussed below.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pain is an important consideration under applicable regulations, but the question is whether the pain results in functional loss rather than the mere presence of pain.  See DeLuca, 8 Vet. App. at 206-07 (holding that pain and weakness should be evaluated in terms of effect on loss of range of motion and the associated functional impairments when rating based on a diagnostic code whose criteria are based on limitations of motion); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed.Cir. 2001) (expressly approving of Board decision that evaluated the functional impairment "that can be attributed to pain or weakness").

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran argues that the 100 percent schedular rating for the combined effect of his left trapezius muscle strain and bilateral upper extremity radiculopathy under 38 C.F.R. § 4.71a, Diagnostic Code 5109 (loss of use of both hands) prior to March 5, 2014, is warranted.  

In determining the actual degree of disability with respect to the Veteran's service-connected disabilities, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his wife, both of whom lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his wife's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Board notes no additional relevant information pertaining to the issue of entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of service connected left trapezius muscle strain and bilateral upper extremity radiculopathy prior to March 5, 2014, has been associated with the claims file since the September 2016 Board decision.  The Veteran received notice that his case was back before the Board, and he did not respond identifying the existence of any additional information he wanted VA to obtain before deciding this particular claim.

As neither the Veteran nor his representative contested the Board's September 2016 denial of entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of service connected left trapezius muscle strain and bilateral upper extremity radiculopathy prior to March 5, 2014, but the JMR indicated this issue was inextricably intertwined with the issue of entitlement to SMC under 38 U.S.C.A. § 1114(k), which is denied below, the Board will summarize the findings from the September 2016 Board decision in regards to that issue only below.  

Based on the below analysis, the Board finds the evidence of record is against finding the Veteran is entitled to a 100 percent schedular rating for the combined effect of his left trapezius muscle strain and bilateral upper extremity radiculopathy under Diagnostic Code 5109 prior to March 5, 2014.   

Evidence pertinent to the left upper extremity reveals conflicting medical evidence regarding the severity of functional impairments associated with the left upper radiculopathy.  The August 2012 VA examiner found significant, but certainly not total, impairment of function in the left upper extremity.  For example, while the examiner found absent sensation of light touch in the hand and fingers, muscle strength was 3/5, limitation of flexion and abduction was to 90 degrees with pain at 80 degrees, as well as reduced functioning due to a lowered threshold of fatigue and pain.  The examiner opined that there was not functional impairments of the left upper extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Shortly thereafter, in October 2012, the Veteran's chiropractor submitted a letter asserting that, after six (6) flexion extension exercises, the Veteran was unable to move his arm or grip.  He reiterated the statement in a January 2013 examination (VA Form 21-2680), adding that the Veteran "has no use of his left arm and hand."

In reconciling these reports, the Board finds that the VA examination is more convincing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  First, and perhaps most importantly, the VA examination report is much more comprehensive and detailed.  Moreover, the August 2012 VA examination and March 2014 VA examination are both less favorable to the Veteran and were conducted by different VA physicians, whereas the October 2012 and March 2014 reports indicating near complete loss of use of the left upper extremity all originate with the private chiropractor.  In other words, multiple examiners have found that the Veteran was able to use his left arm, at least to some degree, during this time period, while only the chiropractor has stated it was "virtually" useless during this period.  In addition, the VA examiner noted no muscle atrophy on the left, and, as the March 2014 VA examiner pointed out, this fact contradicted the Veteran's own allegation of complete loss of use of that arm prior to March 2014.  And, finally, the chiropractor's January 2013 statement that the Veteran has "no use of his left arm and hand" is inconsistent with his March 2014 statements that indicated a significant worsening in function of the left arm and hand (implying prior function) and that, after the worsening, the left arm was "virtually" useless, rather than completely useless.  The October 2012 and January 2013 statements are assigned less probative weight than the August 2012 VA examiner's report.

The Veteran argues that the findings of the August 2012 VA examination are unreliable because the examiner indicated in one section of the report that the Veteran was "unable to perform: Dressing and undressing", but, a page later, indicated that the Veteran's "mild or moderate impairment" of the left upper extremity resulted in "some difficulty" with respect to the Veteran's "ability to dress and undress.  However, the initial indication of a complete inability to dress or undress specifically referenced the effects of his cervical spine disability (not at issue in this appeal) as well as the upper extremity conditions, whereas the later "some difficulty" opinion related solely to the bilateral upper extremity conditions.  The Board finds that this is not an inconsistency, but a nuanced separation of the effects of distinct service-connected disabilities.  This finding is based on, in addition to a synthesis of the report as a whole, the examiner's explicit notation of difficulties with grooming and dressing "because of him not being able to turn his neck well."  The alleged inconsistency does not render the report on the August 2012 VA examination unreliable or otherwise reduce the probative value of the examination.

The Board concludes that, despite some evidence suggesting loss of use of the left arm/hand during this period, the greater weight of the evidence is against finding any such loss of use.

With respect to the Veteran's right upper extremity, the August 2012 VA examiner found no nerve abnormalities on the right, no muscle weakness, full range of motion, and normal reflexes.  The only significant abnormalities that the examiner found were mild paresthesias/dysesthesias and decreased sensation of the right hand/fingers.  The March 2014 VA examiner noted in her report that September 2012 EMG results supported a finding of no "sensory or motor dysfunction [on the right] other than wrist level mild carpal tunnel syndrome."

The October 2012 private chiropractor indicated that, after six repetitions, the Veteran was unable to move or lift his arm or to grip.  In January 2013, the same private chiropractor reiterated that finding and noted gross motor function of 3/5 with non-existent fine motor skills.

The Board must reconcile the widely varied conclusions of these two professionals.  Here, the Board finds the August 2012 VA examiner's report more detailed, more consistent with the other evidence of record, and, so, more convincing.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The detail matters because the chiropractor's reports are conclusory and focus on ultimate conclusions rather than the underlying data and reasoning on which his opinions are based.  The VA examiner has provided a full and thorough record of the physical examination and the conclusions flow naturally from those detailed findings.  The Board assigns much greater probative weight to the August 2012 VA examiner's report and conclusions.  Owens, 7 Vet. App. at 433.  Therefore, the Board finds the evidence is against finding loss of use of the right arm/hand during this period.  

Pertaining to the Veteran's left trapezius muscle strain, the August 2012 VA examiner found range of motion to 90 degrees with pain at 80 degrees.  The private chiropractor did indicate loss of range of motion after six repetitions of flexion testing.  However, the probative value of that finding has been discussed above and the Board reincorporates it here.  The Board recognizes that painful motion must be considered and that a joint, such as the shoulder, that becomes fatigued or painful on use, must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  But, the August 2012 VA examiner directly addressed the severity of the muscle injury and opined that the injury to muscle group I (left) resulted in loss of power, weakness, lowered threshold of fatigue, pain, and uncertainty of movement.  Overall, the Board finds that the August 2012 VA examiner's report suggests, at most, moderate to moderately severe impairment.  

Therefore the Board finds the evidence is against finding the Veteran is entitled to a 100 percent rating for loss of use of both hands under Diagnostic Code 5109, prior to March 5, 2014. 

Special Monthly Compensation

The Veteran alleges that he is entitled to SMC at the levels set forth at 38 U.S.C.A. §§ 1114(k) or (m) for the period prior to March 5, 2014, and at the level set forth at 38 U.S.C.A. § 1114(n) for the entire appeal period on appeal.  

VA pays SMC for certain specified service-connected disorders.  38 U.S.C.A. § 1114 (West 2014).  SMC is provided for anatomical loss or loss of use of one hand, see 38 U.S.C.A. § 1114(k), or of both hands.  38 U.S.C.A. § 1114(m).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  The determination will be made of the basis of the actual remaining function, such as grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2016).  SMC is also provided for the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place.  38 U.S.C.A. § 1114(n).

For the period January 12, 2012 to March 5, 2014, the Veteran was not awarded any SMC.  Beginning March 5, 2014, the Veteran was awarded SMC under subsection (m) for the loss of use of both hands.  

Prior to March 5, 2014

As discussed above, prior to March 5, 2014, the Veteran did not have loss of use of both hands or arms.  Therefore, SMC under either subsections (m) or (n) is not warranted for this period.  While the Veteran could potentially still be entitled to SMC under subsection (k) if the impairment to his left upper extremity is deemed sufficiently severe to constitute loss of use of a hand, the Board finds the greater weight of the evidence is against finding any such loss of use.

The JMR found that the Board had mischaracterized an August 2012 VA examination report.  In the prior decision, the Board had stated there was no loss of use of the left hand because sensation was decreased, but not absent.  However, the report actually showed sensation was decreased, but not absent, on the right, while sensation was absent on the left.  While that clearly was an error in the facts, it does not change the legal outcome.  While the August 2012 VA examination found sensation of light touch in the left hand and fingers was absent, the same examiner also found the Veteran had 3/5 strength for wrist flexion, wrist extension, grip, and pinch, including without muscle atrophy.  In other words, even with the finding of absent sensation in the left hand, the fact remained that the Veteran retained 3/5 strength in various testing - and there was no muscle atrophy, which suggests the Veteran continues to use the hand such that the muscles have not atrophied.  Also, the examiner opined that the Veteran's condition did not impair an extremity "such that no effective function remains other than that which would be equally well served by an amputation with prosthesis" with explicit reference to "grasping, manipulation, etc."  Thus, while this evidence indicates significant impairment, it does not suggest to the Board loss of use.  

The October 2012 private assessment and January 2013 examination (VA Form 21-2680), provide support for the argument that there was loss of use of a hand, but, as previously discussed, the Board has given the conclusions in those reports very little probative weight.  While the private chiropractor asserts that the Veteran was unable to grip after six repetitions of "flexion extension exercises," this finding is not supported by detailed data and is inconsistent with later medical evidence indicating that the Veteran did still have some function, albeit greatly reduced.  See, e.g., March 2014 VA Examination that found no muscle atrophy.  

Moreover, as stressed in the September 2016 Board decision, the Board's finding that the Veteran had loss of use of both hands beginning in 2014 was based, in significant part, on giving the Veteran the benefit of the doubt.  Each of the VA examiners to address the issue specifically opined that the Veteran's condition did not impair an extremity "such that no effective function remains other than that which would be equally well served by an amputation with prosthesis" with explicit reference to "grasping, manipulation, etc.."  See August 2012 VA Examination; March 2014 VA Examination; October 2014 VA Examination.  Even in 2014, the issue was a close call on whether there was actual loss of use with the evidence in equipoise or nearly so.

The weight of the evidence is against finding that the Veteran had loss of use of either hand or arm prior to March 5, 2014.  Consequently, he is not entitled SMC under subsections (k), (m), or (n) during that period.


After March 5, 2014

For the period beginning March 5, 2014, the Veteran has been awarded SMC under subsection (m) (loss of use of hands).  He claims he is entitled to SMC under subsection (n) (loss of use of both arms).  The Board finds that the evidence is against this claim.

The JMR found error in the Board's failure to address an October 2014 examination report.  The Board acknowledges the October 2014 VA examination indicated the Veteran had muscle strength of 1/5 throughout both arms (indicating palpable or visible muscle contraction, but no joint movement), and absent deep tendon reflexes and light-touch sensation throughout both arms.  However, the March 2015 VA examiner found the Veteran had muscle strength of 1/5 on the right and 3/5 on the left for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction, and sensation at the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8) was decreased on the left.  This indicates the Veteran's left arm condition improved and he had use of his left arm, albeit such use was reduced.  Moreover, the October 2014 VA examiner noted the Veteran had "marked decrease in sensori-motor function of the entire bilat[eral] upper extremities[,]" and "impairment of fine motor function with his fingers[,]" indicating minimal, but some remaining motor function.  Furthermore, every prior VA examiner explicitly opined that the Veteran's service-connected conditions did not result in functional impairment of either upper extremity "such that no effective function remains other than that which would be equally well served by an amputation with prosthesis."  See August 2012 VA Examination; March 2014 VA Examination; October 2014 VA Examination.

The March 2015 VA examiner found loss of use of the right arm, but not the left arm.  Also, a May 2017 private treatment record from G.H. notes the Veteran had no strength in his left arm, but 1/5 strength and 2/5 in the right arm.  [He had zero grip strength bilaterally, but that finding would go to loss of use of the hands, not the arms.]  Again, SMC under subsection (n) is only warranted where there is loss of use of both arms.  Dr. H. noted the Veteran had permanent limitations, but this does not equate to a finding of loss of use of both arms. 

Additionally, the private chiropractor explicitly addressed the issue in January 2013 and in March 2014.  Both times, the chiropractor opined that the Veteran had no use of his left arm and hand, but did not extend that finding to the right.  The March 2014 assessment used particularly illuminating language:  "has virtually no ability on his left and is weakening on the right."  This necessarily implies, as the Board reads and interprets it, that the Veteran did have some remaining function on the right.  

All of the competent, probative medical evidence is against finding loss of use of both arms.  To the extent the Veteran relies on his own and his wife's assertions and reports, the Board finds that, while they, as lay persons, are competent to report his symptoms, loss of use is a technical term with a specific meaning and requires detailed medical findings to determine.  They are not competent to make such determinations.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  In any case, even if their opinions were accepted as competent on this issue, the overwhelming medical evidence outweighs the lay opinions, particularly where medical professionals have noted the inconsistencies between the Veteran's assertions and, for instance, the lack of muscle atrophy in his arm and hand.  See, e.g., March 2014 VA Examination.

The greater weight of the evidence is against the Veteran's claim of entitlement to special monthly compensation under subsection (n).  The claim is denied.










[Continued on Next Page]
ORDER

Entitlement to a 100 percent schedular evaluation under Diagnostic Code 5109 for the combined effect of the Veteran's left trapezius muscle strain and bilateral upper extremity radiculopathy prior to March 5, 2014, is denied.  

Entitlement to special monthly compensation (SMC) at the levels set forth at 38 U.S.C.A. §§ 1114(k) or (m) for the period prior to March 5, 2014, is denied.

Entitlement to special monthly compensation (SMC) at the level set forth at 38 U.S.C.A. § 1114(n) is denied for the entire appeal period.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


